Title: To Thomas Jefferson from John Trumbull, with a Note from Maria Cosway, 9 October 1786
From: Trumbull, John,Cosway, Maria
To: Jefferson, Thomas



Dr. Sir
Antwerp Monday 9th. Octr. 1786.

The only proper apology, for not having written you since I left Paris, is this which I now offer, a long letter, and I trust your goodness to pardon my negligence.
Mr. and Mrs. Cosway arriv’d this morning at 3 o Clock having rode all night in the rain, not much I fear to the benefit of his Health. I am very sorry to learn from them the unfortunate accident which has happen’d to you; much pain it must have cost you; and it will require great attention lest the consequences should be still more disagreeable than the present suffering. Your intended tour I hope you will not undertake untill your Arm is perfectly able to bear the motion of the Carriage.
My little tour has been infinitely more pleasant than I expected. I quitted Paris with regret, and the Idea of travelling alone in a Country whose Language I did not understand was very unpleasant. But I have been disappointed, in happily finding always some Companion who spoke French, and frequently those who spoke English. I have found the distances more considerable, and the roads worse in some parts than they were represented, by which means I arriv’d here only the 6th. at night, several days later than I intended.—From Paris to Metz my road was thro’ a part of the wine country of Champagne, very beautiful, rough, and finely cultivated; at Epernay, I saw one of the great wine Cellars and tasted the finest wine I ever saw: The Country soon after sinks to a level sandy plain, cover’d with corn, but the soil very poor. Entering Lorrain at Clermont, you have again a rough broken Country, but fertile; Corn, Vines, Orchards, Meadows and Woods are intermix’d with the most beautiful variety, and the people appear to live plentifully and rich:—From this to Metz the same style of Country and Cultivation continues, but with much more poverty, both of Soil and Inhabitants:—The Situation of Metz is beautiful in a delightful Valley, upon the banks of the Moselle, which is navigable for small boats. The Town is very strongly fortified and the Garrison numerous. But there is no appearance of Commerce, Manufactures or Industry among the Inhabitants. From Metz to Frankfort, the distance is 55 Lea. thro’ the territory of Deuxponts and part of the Palatinate of the Rhine, the Country generally mountainous, poor and thinly inhabited, and the roads a  deep heavy sand. At the distance of 6 or 8 Lea. from the Banks of the Rhine, we leave the mountains and enter one of the most beautiful and fertile Valleys of the World. The Vines which we had scarcely seen after leaving Metz recommence, and the country is cover’d with every variety of production, and enrich’d with Villages. The Villages and Inhabitants do not however bear those marks of Ease and competency which one would expect even in an arbitrary Country, from so opulent a Soil. The City of Worms is the first on the Banks of the River, Old, illbuilt, and ruinous.—I should have suppos’d it had suffer’d a seige but a few weeks before I pass’d. To Openheim where we cross’d the River, and for 2 Lea. on the other side the Road is fine, and the Country a perfect Garden, to Gerau. From this to very near Frankfort a dead barren Soil, with no trace of Cultivation and no production but starved white Birch and pine, the roads a deep sand, so heavy, that Truck Waggons coming from the fair drawn by 20 horses, and scarce able to proceed even with such a number.
The Situation of Frankfort is again delightful. The Town well built, full of Inhabitants and Opulent. The Fair is rich in the productions of every part of the World. The business which is done during the four weeks which it continues is very considerable, and the number of Strangers who are brought together by their affairs or by Curiosity very great. The business of all the interior part of Germany for the year is transacted at this time. From Frankfort to Mayence, I went by water, down the Maine, in a barge in which were 2 or 300 animals of all Ages, Ranks, Sexes and Religions, Jew pedlars, Catholic priests, Ladies, Market Women, Beggars, blind fiddlers and German Counts; at first entering the boat I was a little disconcerted, without a Companion in such a Chaos. I look’d round however, for some one with a good Coat, and addressed myself to an elderly decent man, in my best French, which Grace a Dieu, he understood. I found afterwards a Lady of Mayence with her daughter, who spoke French also, and pass’d the day pleasantly. At Mayence (the Maguntium of Caesar) are several remains of Roman power. A town in the Citadel call’d the monument of Drusus, and ruins of a Bridge across the Rhine visible only when the River is very low. The Town is large, well fortified, pretty well built, but little commerce, an University &c—From Mayence I embarkd for Cologne, but the Weather became bad, the Wind contrary, and I was oblig’d to leave the water at Andernach 20 Lea. above Cologne. The Country through which the River takes its course, is for 8 Lea. level, fertile, and rich. It then meets  a Chain of Mountains similar to those on the North River, becomes contracted, the current broken by Rocks and small rapids which render the Navigation somewhat dangerous. The Shores are picturesque in the highest degree; precipices of Rock, Mountains, sometimes barren, again covered with Vines, and the Summits of those which are least accessible cover’d with the Ruins of ancient Gothic Chateaux, Ruins of Barbarism which one contemplates with pleasure, as they are so many monuments of the advances of Civilization and Happiness.—The River was really dangerous before we quitted it, and even then we left it with reluctance, so great were its beauties. I rode post all night thro Bonne and Cologne, and therefore know little of the Country or towns, except that the latter is large and very ill built. The Country from this to Dusseldorp is flat, beautiful, highly cultivated. Dusseldorp is a pleasant little town, remarkable for nothing but the Electoral palaces and Gallery. But such a Gallery as would well repay the trouble of a much longer and less pleasant Journey. The works of Rubens which are the finest part of the Collection are wonderfull, much beyond all that I had imagin’d, but an attempt at Description would be ridiculous. I stay’d here three days, and then took the German Post Waggon for Aix la Chapelle (willing to try all the varieties of travelling). So execrable a Machine is not in use in any civilized part of the World I believe, as this—A common Jersey Waggon is elegant and easy in comparison. We were fourteen, squeez’d, jolted, Bruised most insufferably;—arriv’d in the Evening at Aix, which has little to boast but its Baths and Gambling houses, of which the Prince Bishop of Liege is principal Banker. The Town is large, dirty, illbuilt.—From Aix to Liege, thro’ a beautiful country and bad road.—Liege is delightfully situated on the Meuse, which is navigable for large boats. The Town is rich in manufactures of Iron, Mines of Coal, large, ill built, and the inhabitants the dirtiest people I ever saw. I stay’d the Sunday there and was in several Churches. Am therefore safe in pronouncing them superlatively dirty and ugly.—From Liege to Louvain, famous for Theology, Stupidity and Strong beer—to Brussels, elegant, well built, clean, the inhabitants genteel, very hospitable to strangers. Stay’d with great pleasure there and, the sixth, came on by the Canal to this place. The new palace and park of the Archduke near Brussels is the most elegant that I have seen since I left England, the grounds laid out with great Taste and Simplicity in the English style, and the house neat, and a good Style of Architecture. In this town I find an immense quantity of the finest works of Rubens, Van  Dyke &c. Some of them I have seen; shall stay yet a few days, and I believe shall return to London by Helvoetsluys, taking the Hague in my way. I am Dr. Sir very gratefully and affectionately yours,
Jno. Trumbull
Aggiungo due versi per domandarle come sta, Spero il viaggio a St. Dennys non fu cagione che si ricordò di Noi con pena, riceverò presto notizia del suo perfetto ristabilimento, qual cosa darà infinito piacere alla sua sempre obligata ed affta. Amica.

Maria Cosway


Mr. Cosway unisce i suoi ai miei Complimenti. Arrivammo qui domenica, tre ore doppo Mezza Notte.

